                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION

    UNITED STATES OF AMERICA,                       )
                                                    )
                  Plaintiff,                        )                      2:18-CR-140
                                                    )
          vs.                                       )
                                                    )
                                                    )
   LARRY EVERETT SMITH, TANITH
                                                    )
   ENTERPRISES, LLC dba MEDVEST
                                                    )
   MANAGEMENT SERVICES, and ULD
                                                    )
   WHOLESALE GROUP, LLC,

                  Defendants.




                                             ORDER
         This matter is before the Court on the Motion to Withdraw as Counsel of Record [Doc.

  302] filed by Defendants’ counsel, Gary K. Springstead. A Consent to Withdrawal of Counsel

  signed by Defendant Smith on behalf of himself, Tanith Enterprises and ULD Wholesale Group

  is attached to the Motion. The Motion to Withdraw [Doc. 302] is GRANTED. The Clerk of Court

  is directed to remove Mr. Springstead as counsel of record in this cause. Stephen Ross Johnson

  will remain as counsel of record in this cause.

         SO ORDERED:

                                                /s Cynthia Richardson Wyrick
                                                United States Magistrate Judge




Case 2:18-cr-00140-JRG-CRW Document 303 Filed 01/25/21 Page 1 of 1 PageID #: 4224
